Citation Nr: 0402060	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  02-21 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from May 1978 to 
June 1999, at which time she retired with more than 21 years 
of active duty.  Her appeal comes before the Board of 
Veterans' Appeals (Board) from an October 2000 rating 
decision by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO), which granted 
service connection and a 10 percent disability rating for 
degenerative joint disease of the lumbar spine.  

This claim was also developed on additional matters of 
increased ratings for major depressive disorder, Sheehan's 
syndrome and dermatitis.  Following issuance of a statement 
of the case in October 2002, the veteran did not file a 
substantive appeal addressing these matters and they will not 
be addressed on appellate review.  

In December 2003 the veteran submitted additional evidence 
without a waiver of RO review.  While this evidence refers to 
back disability, it is essentially cumulative to other 
evidence of record reflecting similar symptoms and does not 
necessitate remand for RO review.  


FINDING OF FACT

The appellant's degenerative joint disease of the lumbar 
spine is manifested by no more than slight limitation of 
motion with pain and paraspinal muscle spasms.  


CONCLUSION OF LAW

The schedular criteria for a 20 percent rating for 
degenerative joint disease of the lumbar spine are met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Codes 5010, 5003, 5292, 5295 (2003); 68 Fed. Reg. 
51,454, et seq. (Aug. 27, 2003) (to be codified as amended at 
38 C.F.R. §§ 4.71a).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The January 2003 and May 2003 supplemental statement of the 
case advised the appellant of the laws and regulations 
pertaining to her claim of entitlement to a disability rating 
in excess of 10 percent for degenerative joint disease of the 
lumbar spine.  These documents informed the appellant of the 
evidence of record and explained the reasons and bases for 
denial.  She was specifically informed that a rating greater 
than 10 percent for her degenerative joint disease of the 
lumbar spine was being denied because the evidence did not 
show that the disability met the criteria for a higher 
rating.  The supplemental statements of the case made it 
clear to the appellant that in order to prevail on her 
increased rating claim, she needed to present medical 
evidence that showed her degenerative joint disease of the 
lumbar spine had worsened.  The RO sent a letter to the 
appellant dated in May 2003 that informed her of what action 
he needed to take and what action the RO would take on her 
claim.  Specifically she was told that she needed to submit 
evidence showing that her degenerative joint disease of the 
lumbar spine met the criteria for a disability rating in 
excess of the currently assigned 10 percent rating.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____) 

The RO obtained VA and private treatment records and provided 
the appellant with VA orthopedic examinations in October 1999 
and April 2003.  There is no indication that there is more 
information or medical evidence to be found with respect to 
the appellant's claim.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has concluded that the VCAA does not 
require a remand where the appellant was fully notified and 
aware of the type of evidence required to substantiate her 
claim and that no additional assistance would aid in further 
developing her claim.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating her claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

Evidence

The appellant asserts that her service-connected low back 
disability is more severely disabling than currently 
evaluated, and, therefore, warrants a higher rating.  She 
claims that she experiences severe back pain on a daily 
basis, along with muscle spasms.  

In an October 2000 rating decision, the RO granted service 
connection and a 10 percent disability rating for 
degenerative joint disease of the lumbar spine, under 
Diagnostic Code 5292.  That decision was based on review of 
the appellant's service medical records, which indicated 
periods of treatment/physical therapy for low back pain in 
1988, 1997, and 1999, and an October 1999 VA orthopedic 
examination report that listed the following findings: mild 
paraspinal muscle spasm in the upper and lower lumbar 
regions; no significant midline tenderness; forward flexion 
to 110 degrees; backward extension to 30 degrees; lateral 
bending to 35 degrees bilaterally; 2+ to 3+ patellar reflexes 
bilaterally; 2+ Achilles reflexes bilaterally; no subjective 
sensory deficits; no weakness in the lower extremities; and 
X-ray findings of mild degenerative changes throughout the 
lumbar spine.  

An October 2001 medical statement from A. Goel, M.D., of the 
Spine Center of Central Florida at Brevard Orthopedic Clinic, 
indicated that the appellant was receiving treatment for 
thoracolumbar scoliosis with multilevel degenerative disk 
disease and significant structural lesions with deformities 
of her thoracolumbar spine and limited range of movements.  
Another physician at the Spine Center of Central Florida, Dr. 
A. F. Afong, indicated in a November 2002 medical record that 
the appellant had palpable spasms in the thoracic and lumbar 
spine with range of motion and on standing erect.  His 
impression was residual low back and myofascial pain with 
thoracolumbar scoliosis and multilevel thoracic and lumbar 
degenerative disk disease.  He stated that the spasms and 
discomfort in the appellant's low back required high dose 
narcotic medications so as to permit some functional mobility 
and quality of life.  

The appellant underwent a VA orthopedic examination in April 
2003, at which time she stated that she awakened each morning 
with "chronic" pain in the entire lumbar spine, which was 
aching, stinging, and at times, burning.  She also described 
a sore spot and tight muscles in her neck.  She indicated 
that the low back pain occasionally awakened her at night, 
prevented jogging and gardening, and caused pain with all 
high impact activities.  She stated that she was able to walk 
the dog for a mile, that she continued to do her back 
exercises and abdominal crunches, and that she had been doing 
yoga and working out with TV kickboxing and low impact 
activities before tearing a cartilage behind her knee and 
being told to stop those activities.  She reported that 
bladder and bowel functions were intact without incontinence.  
On physical examination, she was able to change position 
without difficulty, had a normal gait and lumbar lordosis, 
and had intact chest expansion.  A right dorsal kyphosis was 
noted with bending.  Range of motion testing of the lumbar 
spine revealed that forward flexion was to 80 degrees without 
spasm or splinting, that lateral bending was to 30 degrees 
bilaterally without spasm or splinting, and that rotation was 
to 60 degrees bilaterally without spasm or splinting, 
although painful.  The examiner stated that the ranges of 
motions were essentially within normal limits.  Sciatic nerve 
stretch test was negative, deep tendon reflexes were within 
normal limits, and motor and sensory functions were intact.  
X-rays of the lumbar spine showed normal lumbar lordosis and 
some facet arthropathy at multiple levels in the lumbar 
spine.  The impressions were some lumbar facet arthropathy, 
some pain with range of motion testing of the lumbar spine, 
and chronic pain that limited activities.  

Laws and Regulations

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Traumatic arthritis is rated as is degenerative arthritis, on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved, .  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Limitation of motion in the 
lumbar spine is assigned a 40 percent rating when severe, a 
20 percent rating when moderate, and a 10 percent rating when 
slight.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

A 40 percent evaluation is assigned for lumbosacral strain 
when it is manifested by severe symptomatology that includes 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of motion on forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent evaluation is assigned when lumbosacral 
strain is manifested by muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 10 percent evaluation is assigned when 
lumbosacral strain is manifested by characteristic pain on 
motion; and a noncompensable evaluation is assigned when it 
is manifested by slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

The general rating formula for diseases and injuries of the 
spine were changed effective September 26, 2003, and 
published at 68 Fed. Reg. 51,454, et seq. (Aug. 27, 2003) (to 
be codified as amended at 38 C.F.R. §§ 4.71a).  The new 
regulations provide the following rating criteria:  a 100 
percent evaluation is appropriate for unfavorable ankylosis 
of the entire spine; a 50 percent evaluation is appropriate 
for unfavorable ankylosis of the entire thoracolumbar spine; 
a 40 percent evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the 
Court held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies.  In this 
case, as neither version is more favorable to the veteran, 
and in fact, application of either would result in the same 
assigned rating, the Board will consider the appellant's 
disability under both.  In view of the above, the Board finds 
no prejudice to the appellant in the Board's consideration of 
his claim for an increased evaluation under the new criteria 
notwithstanding the lack of consideration of those criteria 
by the RO.  See Bernard, supra.

Analysis

While the appellant's low back disability has been rated 
under Diagnostic Code 5292, based on limitation of motion 
from degenerative joint disease in the lumbar spine, the 
current clinical findings do not show that there is more than 
slight limitation of motion in the lumbar spine.  Therefore, 
a rating in excess of 10 percent is not warranted for 
limitation of motion associated with the appellant's 
degenerative joint disease in the lumbar spine.  

However, the medical findings do support the assignment of a 
20 percent evaluation under both the old and new criteria for 
lumbosacral strain; as there is evidence of muscle spasms in 
the lumbar spine, notwithstanding the lack of such findings 
on the April 2003 VA examination.  Private medical records 
describe muscle spasms in the lumbar spine, as does the 
October 1999 VA examination report.  

There is no objective evidence of severe limitation of 
motion, or severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or abnormal 
mobility on forced motion, to support a higher evaluation 
under the old criteria.  38 C.F.R. Part 4, Diagnostic Codes 
5292, 5295 (2002).  

Similarly, considering the appellant's lumbar spine 
disability under the criteria that became effective September 
26, 2003, she does not meet the criteria for a rating in 
excess of 20 percent since the evidence does not show either 
favorable or unfavorable ankylosis of the spine or limitation 
of forward flexion of the thoracolumbar spine to 30 degrees 
or less.  68 Fed. Reg. 51,454, et seq. (Aug. 27, 2003) (to be 
codified as amended at 38 C.F.R. §§ 4.71a).  

The Board notes that the provisions of Diagnostic Code 5293, 
which pertain to intervertebral disc syndrome, were changed 
effective from September 23, 2002, and that code section was 
changed to Diagnostic Code 5243 as of September 26, 2003.  
However, as the appellant is not currently service connected 
for intervertebral disc syndrome, it is not necessary for the 
Board to consider the present claim under Diagnostic Code 
5243 or the previous Diagnostic Code 5293.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the examination reports have shown complaints of pain, 
these complaints of pain do not warrant a rating in excess of 
20 percent under 38 C.F.R. §§ 4.40 and 4.45 because the 
examination findings did not substantiate additional range- 
of-motion losses in the lumbosacral spine, due to pain 
attributable to the service-connected disability, on use or 
during flare-ups, or due to weakened movement, excess 
fatigability, or incoordination.  The VA examiner in October 
1999 stated that there was no weakness in the lower 
extremities, and neither VA examination noted evidence of 
muscle atrophy excess fatigability, incoordination, disuse, 
or functional impairment of the back due to reported pain.  
Given the medical findings which do not reflect range of 
motion deficits that came close to the requirements for a 
rating in excess of 20 percent under either the old or new 
criteria, and the lack of muscle atrophy in the lower 
extremities, the Board finds that a preponderance of the 
evidence is against a finding of "additional functional loss" 
due to limitation of motion in the lumbar spine caused by 
pain complaints.  Accordingly, the Board finds that a rating 
in excess of 20 percent for the appellant's lumbar spine 
disability is not warranted.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and assigned a 10 percent evaluation for her 
lumbar spine disability by the October 2000 rating decision, 
and her current appeal was based on that rating, the Board 
must consider staged ratings under Fenderson.  The Board 
finds that the symptomatology of paraspinal spasms was first 
shown at the October 1999 VA examination, and, therefore, the 
20 percent rating is appropriate from the date of claim, 
which was July 15, 1999.  As there has been no evidence 
presented to show that the appellant's lumbar spine 
disability has ever been manifested by symptomatology that 
approximated the criteria for a rating in excess of 20 
percent, an evaluation greater than 20 percent is not shown 
to have been warranted at any time.  


ORDER

A 20 percent rating is granted for degenerative joint disease 
of the lumbar spine, subject to the laws and regulations 
governing the award of VA monetary benefits.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



